DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 07 September 2021.  Claims 1, 4-13, 16-25, and 28-36 are currently under consideration.  The Office acknowledges the amendments to claims 1, 13, 25, 31, 32, as well as the cancellation of claims 2, 14, and 26.

Claim Objections
Claims 1, 13, and 25 are objected to because of the following informalities:
In claim 1, line 12, there should apparently be a comma following “the analytic data.”  
In claim 13, lines 20 and 29: “employ” should apparently read --employing--.
In claim 25, lines 19 and 28: “employ” should apparently read --employing--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-13, 16-25, and 28-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the behavioral treatment plan" in lines 30-31.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 also recites, in lines 26-31, essentially identical limitations to those recited in lines 17-25, except without the description of how the other additional clients are related to the client, and with the recitation of “behavioral treatment plan” instead of simply “treatment plan.”  It is not clear if the limitations of lines 26-31 are merely repetitious of those of lines 17-25 (in which case, they should apparently be deleted) or if they are intending to recite something different/additional from lines 17-25.
Claims 4-12 are rejected by virtue of their dependence upon claim 1.
Claim 13 recites the limitation "the behavioral treatment plan" in line 34.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 also recites, in lines 29-34, essentially identical limitations to those recited in lines 20-28, except without the description of how the other additional clients are related to the client, and with the recitation of “behavioral treatment plan” instead of simply “treatment plan.”  It is not clear if the limitations of lines 29-34 are merely 
Claims 16-24 are rejected by virtue of their dependence upon claim 13.
Claim 25 recites the limitation "the behavioral treatment plan" in lines 32-33.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 also recites, in lines 28-33, essentially identical limitations to those recited in lines 19-27, except without the description of how the other additional clients are related to the client, and with the recitation of “behavioral treatment plan” instead of simply “treatment plan.”  It is not clear if the limitations of lines 28-33 are merely repetitious of those of lines 19-27 (in which case, they should apparently be deleted) or if they are intending to recite something different/additional from lines 19-27.
Claims 28-36 are rejected by virtue of their dependence upon claim 25.

Allowable Subject Matter
Claims 1, 4-13, 16-25, and 28-36 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art of record teaches or reasonably suggests using AI to analyze analytic, biomarker, and environmental data of other additional clients with an uncorrelated condition to the client and two or more correlated aspects (that comprise treatment plans, age, or social determinant data).


Response to Arguments
Applicant’s arguments with respect to the claim objections and the rejections under 35 U.S.C. 103 have been fully considered and are persuasive in light of the amendments.  The objections and rejection have been withdrawn. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791